Citation Nr: 0819130	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  97-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In June 1999 and July 2003, the Board 
remanded the veteran's claim for additional development.

This case has been advanced on the Board's docket.

In a March 2004 statement, the veteran asserted that he 
incurred post-traumatic stress disorder (PTSD) as a result of 
service.  As this issue has not been developed for appellate 
review, it is referred to the originating agency for 
appropriate action.


REMAND

The Board finds that further development is warranted for the 
veteran's special monthly compensation claim (SMC).

In the July 2003 remand, the Board requested the RO to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA) had been met.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see also 38 U.S.C.A. § 5103 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  Although the 
veteran's claim was initially adjudicated prior to the 
enactment of the VCAA, the United States Court of Appeals for 
Veterans Claims (Court) has held that the veteran has the 
right to content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In May 2003, the veteran was sent a VCAA notice letter, but 
the letter did not identify any specific claim to which the 
notification applied.  In February 2004, the Appeals 
Management Center (AMC) sent the veteran a notice letter 
pertaining to his SMC claim.  While the letter notified the 
veteran who was responsible for obtaining various pieces of 
evidence, the letter did not inform the veteran of the 
information and evidence necessary to substantiate his SMC 
claim.  The omission applied to both substantiating a SMC 
claim on account of the need for regular aid and attendance 
and housebound status.  Therefore, the veteran must be sent a 
new VCAA letter to comply with the notice requirements.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (the veteran 
has a right to compliance with remand instructions).

The July 2003 remand also requested the procurement of VA 
treatment records, including those from the VA Medical Center 
(VAMC) in Brooklyn, New York.  Records were properly 
requested and obtained through May 2004.  Subsequent records, 
dated from July 2007 to September 2007, were obtained from 
the VAMC in Bronx, New York.  It appears that the veteran has 
received regular treatment through VA, but records dated from 
May 2004 to July 2007 have not been associated with the 
claims file.  The omitted records, spanning over three years, 
may be particularly relevant to the veteran's SMC claim 
because he was apparently admitted to the nursing home at the 
Bronx VAMC in December 2005.  The circumstances of the 
admission and the subsequent treatment records may be helpful 
to the veteran in substantiating his claim for SMC on account 
of the need for regular aid and attendance or housebound 
status.  Thus, VA treatment records that were prepared after 
May 2004, and that are not already of record, should be 
obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c); see also Stegall, 11 Vet. App. at 271.

In addition to the above development, the Board requested 
that the veteran be scheduled for several VA examinations.  
The examinations were to address the severity of the 
veteran's two service-connected disabilities (schizophrenic 
reaction and gun shot wound to the right hip) and to 
determine housebound status and whether he has the need for 
aid and attendance as a result of those service-connected 
disabilities.

In October 2005, the veteran underwent VA examination of his 
right hip disability.  The examiner found that the veteran's 
right hip disability was severe and there was a retained 
bullet.  The residual scar was not painful on examination.  
As a result of this examination, the veteran's disability 
rating for gunshot wound to the right hip was increased from 
20 percent to 50 percent, effective from October 3, 2005.

The veteran underwent VA psychiatric examination in October 
2006.  The examiner diagnosed the veteran with PTSD and a 
history of schizophrenia, undifferentiated type.  The 
examiner noted that, at some point, the veteran met the 
criteria for schizophrenia.  Interestingly, the examiner 
found that the veteran's psychiatric symptoms were more 
compatible with PTSD and that the veteran appeared to be 
severely incapacitated by PTSD symptoms.  This finding is 
notable because the veteran is not service connected for 
PTSD.  Consequently, it is imperative that the veteran's 
claim of service connection for PTSD be adjudicated on remand 
as requested in the introduction.

The October 2006 VA examiner also issued an opinion regarding 
the veteran's need for aid and attendance.  The examiner 
stated that the veteran's psychiatric condition was severely 
incapacitating and exacerbated his other medical conditions.  
The examiner could not say that the psychiatric condition was 
the sole and exclusive reason for aid and attendance.

In the July 2003 remand, the Board requested that the veteran 
be examined following the above two examinations in order to 
determine whether the combined effect of his service-
connected disabilities resulted in the need for aid and 
attendance or housebound status.  Such an examination was 
never administered and the requisite opinion was never 
issued.  Although the October 2006 VA examiner commented on 
the effect of the veteran's psychiatric condition on the need 
for aid and attendance, the examiner did not include the 
effect of the right hip disability in his opinion.  However, 
this result is not surprising, because he was not instructed 
to do so.  The instructions to that examiner erroneously 
stated that the veteran was only service connected for 
schizophrenia and that he had no other service-connected 
conditions.  Moreover, the examiner did not address 
housebound status.  Thus, the October 2006 VA examination 
report did not address the Board's request for a 
comprehensive opinion.

While the case was in remand status, the veteran was also 
examined in September 2005 and October 2005 in connection 
with his SMC claim.  The September 2005 examination report 
indicated that the veteran had physical and mental impairment 
that limited his movement, including his ability to walk 
without the assistance of another person or a wheelchair.  It 
was also noted that his ability to perform self-care was 
affected.  However, because the examiner attributed the 
effects to both service-connected and nonservice-connected 
disabilities, the September 2005 report is not as helpful as 
it might have been had the opinion been limited to the 
effects of service-connected disability only.  The October 
2005 examination was also inadequate.  The report provided a 
general survey of the veteran's disabilities, but it did not 
differentiate between service-connected and nonservice-
connected disabilities or contain an opinion.

Given that the veteran was never scheduled for a VA 
examination to determine housebound status or the need for 
regular aid and attendance following his orthopedic and 
psychiatric examinations, the veteran should be scheduled for 
such an examination on remand.  See Stegall, 11 Vet. App. at 
271.  The examination is important in light of the recent 
evidence indicating that the veteran resides in a nursing 
home at the Bronx VAMC.  The examiner should be requested to 
issue an opinion as to whether the veteran's service-
connected disabilities, as adjudicated by the agency of 
original jurisdiction (AOJ), result in the need for regular 
aid and attendance or housebound status.  See 38 U.S.C.A. 
§ 1114 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.350, 3.352 
(2007).

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate a claim for 
special monthly compensation on account 
of the need for regular aid and 
attendance or housebound status.  The 
veteran should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the veteran's VA treatment 
records prepared since May 2004 that are 
not already of record and associate the 
records with the claims folder.

3.  Adjudicate the pending claim of 
service connection for PTSD.  Any 
development required to do so should be 
accomplished.

4.  Following the above-requested 
actions, schedule the veteran for a VA 
examination with an individual with the 
expertise to determine if the veteran has 
a need for regular aid and attendance or 
is housebound due solely to his service-
connected disabilities.  In light of the 
veteran's circumstances, the examination 
should be scheduled at the VA facility in 
which he resides, if feasible.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
individual designated to examine the 
veteran.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) the veteran's 
service-connected disabilities, as 
adjudicated by the AOJ, result in 
physical or mental impairment that render 
him so helpless as to require the regular 
aid and attendance of another person or 
result in the veteran being confined to 
his house (or ward or clinical areas, if 
institutionalized) or immediate premises.  
The effect of nonservice-connected 
disabilities must be excluded from 
consideration.  All opinions should be 
set forth in detail and explained in the 
context of the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

